           Case 1:20-cv-03178-SAG Document 17 Filed 01/25/21 Page 1 of 2

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


JEANNE MAGEE                                           *

       Plaintiff                                       *

v.                                                     *       Case No.: 1:20-CV-03178-SAG

TARGET STORES, INC., et al.                            *

       Defendants                                      *

*      *       *     *   *    *     *    *    *    *    *     *
           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE OF ALL JERSEY
              JANITORIAL SERVICE’S INC. AND TARGET STORES, INC.

       Plaintiff, Jeanne Magee, and Defendants, All Jersey Janitorial Services, Inc. and Target

Stores, Inc. by and through their undersigned counsel, hereby voluntarily dismiss with prejudice

Plaintiff’s claims against all Defendants, All Jersey Janitorial Services, Inc. and Target Stores, Inc.


       Respectfully submitted,


/s/                                              /s/
David Muncy, Esq. (#18861)                       Andrew T. Stephenson, Esq. (#26504)
Plaxen & Adler, P.A.                             John F. Simanski, Esq.
10211 Wincopin Circle, Suite 620                 FRANKLIN & PROKOPIK, P.C.
Columbia, MD 21044                               The B & O Building
(410) 730-7737                                   Two North Charles Street, Suite 500
dmuncy@plaxenadler.com                           Baltimore, MD 21201
Attorneys for Plaintiff                          (443) 909-7756
                                                 (410) 752-6868 (fax)
                                                 jsimanski@fandpnet.com
                                                 Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 25th day of January, 2021, a copy of the foregoing Joint
Stipulation of Dismissal was sent electronically through the ECF System and mailed, first-class,
postage pre-paid, to:
       David Muncy, Esq.,
 Case 1:20-cv-03178-SAG Document 17 Filed 01/25/21 Page 2 of 2

Plaxen & Adler, P.A.
10211 Wincopin Circle, Suite 620
Columbia, MD 21044
dmuncy@plaxenadler.com
Attorneys for Plaintiff


Daniel Lanier, Esq.
Miles & Stockbridge
100 Light Street
Baltimore, MD 21202
dlanier@milestockbridge.com
Attorneys for Co-Defendant


                                   ____/s/___________________________
                                   Andrew T. Stephenson, Esq. (#26504)
